DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-187079.
	As to claim 1, JP 2016-187079 discloses the claimed subject matter, including a video processing circuit (switching circuit 16, Fig. 1, paragraphs 0035, 0039, 0055-0057)  that outputs a video signal from an imaging device (camera 12, Fig. 1) for imaging a scene outside a vehicle to a display unit (monitor, paragraph 0002); and a main processing circuit (microprocessor 14, Fig. 1, paragraphs 0038, 0051, 0052) that generates an image from vehicle information and outputs the image to the video processing circuit, a starting time of the main processing circuit being longer than that of the video processing circuit, wherein the video processing circuit superimposes the image from the main processing circuit on the video signal from the imaging device and outputs a resultant video to the display unit (paragraphs 0039, 0055-0057).
	As to claim 2, JP 2016-187079 discloses the claimed limitation of the main processing circuit generates the image in units of frames, and the video processing circuit blends the image from the main processing circuit with the video signal from the imaging device (paragraphs 0049, 0052, 0055-0057).
	As to claim 6, 	 discloses the claimed limitation of the imaging device is a device for imaging a scene behind the vehicle (paragraph 0037).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-187079.
As to claim 3, JP 2016-187079 does not show the main processing circuit outputs a video signal in which each pixel in the image is defined by a red component, a green component, a blue component, and a transparency to the video processing circuit.  However, representing each pixel value of the image to be combined or superimposed by R, G, B or α is well known and commonly used in the image processing device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JP 2016-187079 by having the video signal in which each pixel of the image is defined by a red component, a green component, a blue component, and a transparency, in order to combine or superimpose an image such as graphics on a video signal.


Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant is informed that claims 1, 2 and 6 are also anticipated by JP 2017-79363.  The examiner did not apply any additional rejection to so as not to be exhaustive and repetitive.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bachelder (US 20100182340 A1) discloses a systems and methods for combining virtual and real-time physical environments including image capture, image processing, image combination and 3D simulation.
Satoh (US 20120113261 A1) shows a blind-spot image display system for vehicle, and blind-spot image display method for vehicle including a side camera, a control unit and an image composition device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
March 13, 2021